Name: COMMISSION REGULATION (EC) No 1630/95 of 5 July 1995 repealing Commission Regulation (EEC) No 1073/68 laying down detailed rules for determining free-at-fontier prices and for fixing levies in respect of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  prices;  international trade;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 155/12 I EN I Official Journal of the European Communities 6. 7. 95 COMMISSION REGULATION (EC) No 1630/95 of 5 July 1995 repealing Commission Regulation (EEC) No 1073/68 laying down detailed rules for determining free-at-fontier prices and for fixing levies in respect of milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Articles 1 3 (3) and 16 (4) thereof, Whereas Commission Regulation (EEC) No 1073/68 (3), as amended by Regulation (EEC) No 222/88 (4), lays down detailed rules for determining free-at-frontier prices and for fixing levies in the milk sector ; whereas, with effect from 1 July 1995, application of the Agreement on Agri ­ culture concluded within the framework of the Uruguay Round of multilateral trade negotiations no longer allows levies calculated on the basis of free-at-frontier prices ; whereas, as a result, that Regulation should be repealed ; Article 1 Regulation (EEC) No 1073/68 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 13 . (2) OJ No L 148 , 30. 6. 1995. (3) OJ No L 180, 26. 7. 1968, p. 25. 4 OJ No L 28, 1 . 2. 1988, p. 1 .